Citation Nr: 0419111	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-08 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an earlier effective date for a 10 percent 
evaluation for left knee chondromalacia.  

2.  Entitlement to an earlier effective date for a 10 percent 
evaluation for right knee chondromalacia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from February 1981 to 
January 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in January 2003.  A transcript 
of the hearing has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the hearing in September 2003, the appellant testified 
that he complained to his private physician in February 2001 
that his knees were bothering him.  The records of treatment 
have not been associated with the claims file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the agency of original jurisdiction (AOJ) for 
the following development:

1.  The AOJ should attempt to obtain 
pertinent private records of treatment, 
dated in February 2001.  Any records 
obtained should be associated with the 
claims file.  

2.  The appellant is advised that if he 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by him.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




